 Case 1:19-cv-00900-PLM-PJG ECF No. 41 filed 02/17/20 PageID.717 Page 1 of 5



                          UNITED STATES
                          UNITED STATES DISTRICT
                                        DISTRICT COURT
                                                 COURT
                          WESTERN DISTRICT
                          WESTERN DISTRICT OF
                                           OF MICHIGAN
                                              MICHIGAN
                               SOUTHERN DIVISION
                               SOUTHERN  DIVISION

CHARISE SPINK,
CHARISE SPINK,

       Plaintiff/Complainant,
       Plaintiff/ Complainant,                              Case No:
                                                            Case     19-cv-00900
                                                                 No: 19-cv-00900
                                                            Hon. Paul
                                                            Hon. Paul L.
                                                                      L. Maloney
                                                                         Maloney
                                                            Magistrate
                                                            Magistrate Phillip J. Green
                                                                       Phillip J. Green
vs.
VS.


Mike Gaylord,
Mike  Gaylord, Supervisor,
                Supervisor, CLEARWATER           TOWNSHIP,
                               CLEARWATER TOWNSHIP,
CLEARWATER        TOWNSHIP, aa Michigan
CLEARWATER TOWNSHIP,                Michigan municipality
                                               municipality
Kathy Eldridge,
Kathy  Eldridge, Clerk,
                  Clerk, CLEARWATER         TOWNSHIP,
                          CLEARWATER TOWNSHIP,
Barbara Crambell,
Barbara  Crambell, Treasurer,
                     Treasurer, CLEARWATER
                                  CLEARWATER TOWNSHIP,
                                                   TOWNSHIP,
Greg Bradley,
Greg            Trusteee, CLEARWATER
      Bradley, Trusteee,                     TOWNSHIP,
                           CLEARWATER TOWNSHIP,
Jeremy Morrison,
Jeremy              Trustee, CLEARWATER
        Morrison, Trustee,                       TOWNSHIP,
                               CLEARWATER TOWNSHIP,
Adam Parzych,
Adam   Parzych, Zoning
                  Zoning Enforcement,     CLEARWATER TOWNSHIP,
                           Enforcement, CLEARWATER         TOWNSHIP,
Greg Snyder,
Greg  Snyder, ZBA,
               ZBA, CLEARWATER          TOWNSHIP,
                      CLEARWATER TOWNSHIP,
Kyle Beaver,
Kyle  Beaver, Deputy
              Deputy Sheriff
                        Sheriff Kalkaska
                                 Kalkaska County,
                                          County,
Lynne
Lynne M.M. Buday,
           Buday, District
                    District Court  Judge,
                             Court Judge,
Colin  G. Hunter,
Colin G.  Hunter, Circuit   Judge, Pro
                   Circuit Judge,       Tem,
                                    Pro Tem,
YOUNG, GRAHAM & WENDLING, PC,
YOUNG,     GRAHAM       & WENDLING,       PC, aa professional
                                                 professional Corporation,
                                                              Corporation,
Nicole
Nicole E.
        E. Essad, counsel for
           Essad, counsel   for CLEARWATER        TOWNSHIP,
                                CLEARWATER TOWNSHIP,
James Sweet,
James  Sweet, Kalkaska
               Kalkaska County
                          County Commissioner,
                                    Commissioner,
Patty Cox, Kalkaska
Patty Cox,  Kalkaska County
                       County Commissioner,
                                 Commissioner,
Kevin Hughes,
Kevin  Hughes, District   Health Dept.
                 District Health   Dept. #10,
                                         #10,
Matt Fournier,
Matt  Fournier, District
                District Health
                          Health Dept.
                                   Dept. #10,
                                         #10,
Thomas Reichard,
Thomas    Reichard, District
                     District Health
                              Health Dept.
                                      Dept. #10,
                                            #10,
Kyle Anderson,
Kyle  Anderson, District   Health Dept.
                  District Health   Dept. #10,
                                          #10,
The Board
The         of Health,
     Board of  Health, District
                        District Health
                                  Health Dept.
                                         Dept. #10,
                                                #10,
Phil Lewis, Board
Phil Lewis,  Board of
                    of DHD#10,
                       DHD#10,
Shelly Pinkeiman,
Shelly               Board of
       Pinkeiman, Board      of DHD#10,
                                DHD#10,
Betty Dermyer,   Board   of DHD#10,
Betty Dermyer, Board of DHD#10,
Dawn Matin,
Dawn           Board of
       Matin, Board    of DHD#10,
                          DHD#10,
Pauline  Jaquish, Board
Pauline Jaquish,  Board ofof DHD#10,
                             DHD#10,
Richard  Schmidt, Board
Richard Schmidt,    Board ofof DHD#10,
                               DHD#10,
Steven Hull,
Steven  Hull, Board
              Board ofof DHD#10,
                         DHD#10,
Charles
Charles Lange,   Board of
         Lange, Board    of DHD#10,
                            DHD#10,
Tom O'Neil,
Tom   O’Neil, Board
              Board ofof DHD#10,
                         DHD#10,
Ray  Steinke, Board
Ray Steinke,  Board ofof DHD#10,
                         DHD#10,
Roger  Ouwinga, Board
Roger Ouwinga,     Board of
                          of DHD#10,
                              DHD#10,
Hubert Zuidrveen,
Hubert   Zuidrveen, Board
                      Board ofof DHD#10,
                                 DHD#10,
 Case 1:19-cv-00900-PLM-PJG ECF No. 41 filed 02/17/20 PageID.718 Page 2 of 5



Bryan Koik,
Bryan  Koik, Board
             Board of
                    of DHD#10,
                       DHD#10,
Jim Maike,
Jim Maike, Board
            Board of
                   of DHD#10,
                      DHD#10,
Martha Meyette,
Martha   Meyette, Board  of DHD#10,
                  Board of  DHD#10,
Denny Powers,
Denny            Board of
        Powers, Board  of DHD#10,
                          DHD#10,
Judy Michois,
Judy Michois, Board   of DHD#10,
               Board of  DHD#10,
Gary L.
Gary     Taylor, Board
      L. Taylor, Board of
                       of DHD#10,
                          DHD#10,
Holly Pennioni,
Holly            DNR Law
      Pennioni, DNR    Law Enforcement
                            Enforcement Division,
                                          Division,
Chris Bowen, DNR
Chris Bowen,  DNR LawLaw Enforcement    Division,
                          Enforcement Division,
Gary Hagler,
Gary  Hagler, Chief  DNR Law
              Chief DNR        enforcement Division,
                          Law enforcement    Division,
John and
John and Mary
          Mary Doe
                 Doe unknown
                     unknown atat this
                                  this time,
                                       time,

      Defendants/Respondents.
      Defendants/Respondents.
_____________________________________/
                                     /

    DEFENDANTS NICOLE E. ESSAD AND YOUNG GRAHAM
                                          GRAHAM && WENDLING'S
                                                    WENDLING’S
    RESPONSE TO PLAINTIFF CHARISE SPINK'S
                                  SPINK’S MOTION TO VACATE THE
         MAGISTRATE ORDER REJECTING PLEADING OF 12/26/19

       Defendants, Nicole
       Defendants, Nicole E.
                          E. Essad and Young
                             Essad and Young Graham
                                             Graham &
                                                    & Wendling,
                                                      Wendling, PC,
                                                                PC, through
                                                                    through their
                                                                            their

counsel, Collins
counsel, Collins Einhorn Farrell, PC,
                 Einhorn Farrell,     and, in
                                  PC, and, in response
                                              response to
                                                       to plaintiff
                                                          plaintiff Charise Spink’s motion
                                                                    Charise Spink's motion

to vacate the
to vacate the magistrate’s order rejecting
              magistrate's order rejecting pleading of 12/26/19,
                                           pleading of 12/26/19, requests
                                                                 requests that
                                                                          that this
                                                                               this Court
                                                                                    Court

deny
deny plaintiff’s
     plaintiff's motion because plaintiff’s
                 motion because             amended complaint
                                plaintiff's amended complaint was
                                                              was untimely and the
                                                                  untimely and the

amendment is
amendment is futile.
             futile.

       First, Spink's
       First, Spink’s amended
                      amended complaint
                              complaint was
                                        was untimely
                                            untimely under Fed. R.
                                                     under Fed. R. Civ.
                                                                   Civ. P. 15(a)(1)(B),
                                                                        P. 15(a)(1)(B),

which provides
which          that aa plaintiff
      provides that    plaintiff may amend the
                                 may amend the complaint
                                               complaint as
                                                         as aa matter of course
                                                               matter of course within
                                                                                within 21
                                                                                       21

days after service
days after service of
                   of aa responsive
                         responsive pleading. YG&W and
                                    pleading. YG&W and Essad filed their
                                                       Essad filed       motion to
                                                                   their motion to

dismiss
dismiss pursuant to Fed.
        pursuant to Fed. R.
                         R. Civ. P. 12(b)(6)
                            Civ. P. 12(b)(6) on
                                             on November 18, 2019
                                                November 18, 2019 (see Docket No.
                                                                  (see Docket     11),
                                                                              No. 11),

but Spink
but Spink didn’t file the
          didn't file     amended complaint
                      the amended complaint with
                                            with the
                                                 the Court
                                                     Court until December 11,
                                                           until December 11, 2019
                                                                              2019——

which was
which was 23
          23 days after the
             days after     response was
                        the response was filed
                                         filed (see
                                               (see Docket
                                                    Docket No. 31). So,
                                                           No. 31). So, Spink's
                                                                        Spink’s amended
                                                                                amended

complaint was
complaint was untimely
              untimely under the federal
                       under the federal court rules.
                                         court rules.




                                            2
 Case 1:19-cv-00900-PLM-PJG ECF No. 41 filed 02/17/20 PageID.719 Page 3 of 5



       Second, an
       Second, an amendment
                  amendment is futile when
                            is futile when the
                                           the proposed amendment would
                                               proposed amendment would not
                                                                        not permit
                                                                            permit

the complaint to
the complaint to survive
                 survive aa motion to dismiss.
                            motion to          Miller v.
                                      dismiss. Miller v. Calhoun
                                                         Calhoun Cty., 408 F.3d
                                                                 Cty., 408 F.3d 803,
                                                                                803, 817
                                                                                     817 (6th
                                                                                         (6th

Cir. 2005). Here,
Cir. 2005). Here, the amendment is
                  the amendment is futile
                                   futile because
                                          because it
                                                  it doesn’t
                                                     doesn't give rise to
                                                             give rise to aa valid
                                                                             valid claim
                                                                                   claim

against YG&W
against YG&W and
             and Essad.
                 Essad. In her amended
                        In her amended complaint,
                                       complaint, Spink
                                                  Spink continues
                                                        continues to raise claims
                                                                  to raise claims

against YG&W
against YG&W and
             and Essad
                 Essad under 42 U.S.C.
                       under 42 U.S.C. §§
                                       §§ 1983
                                          1983 and
                                               and 1985,
                                                   1985, in
                                                         in relation
                                                            relation to Essad and
                                                                     to Essad and

YG&W’s representation
YG&W's                of Clearwater
       representation of            Township in
                         Clearwater Township in aa municipal civil infraction
                                                   municipal civil infraction action
                                                                              action

against Spink.
against Spink. The
               The only
                   only difference in the
                        difference in     amended complaint
                                      the amended complaint when
                                                            when it
                                                                 it comes
                                                                    comes to
                                                                          to YG&W
                                                                             YG&W

and Essad
and       is that
    Essad is      Spink alleges
             that Spink alleges aa claim
                                   claim for
                                         for "malicious
                                             “malicious threats” rather than
                                                        threats" rather than aa claim
                                                                                claim for
                                                                                      for

“malicious prosecution.”
"malicious prosecution." (Docket
                         (Docket No. 31-1, Page
                                 No. 31-1,      ID 506-507).
                                           Page ID 506-507). The
                                                             The malicious
                                                                 malicious threats claim
                                                                           threats claim

raises the
raises     same allegations
       the same allegations as
                            as the
                               the malicious
                                   malicious prosecution claim, and
                                             prosecution claim, and "malicious
                                                                    “malicious threats”
                                                                               threats"

isn’t aa recognized
isn't               claim under
         recognized claim       federal law.
                          under federal      So, Spink's
                                        law. So, Spink’s amendment
                                                         amendment doesn’t
                                                                   doesn't give
                                                                           give rise
                                                                                rise to
                                                                                     to aa

valid claim
valid claim against
            against YG&W
                    YG&W and
                         and Essad.
                             Essad.

       As explained
       As           in YG&W
          explained in YG&W and
                            and Essad’s
                                Essad's motion
                                        motion to
                                               to dismiss
                                                  dismiss (Docket
                                                          (Docket No. 11), Spinks'
                                                                  No. 11), Spinks’

claims fail
claims fail because
            because YG&W
                    YG&W and
                         and Essad were not
                             Essad were not state
                                            state actors
                                                  actors subject
                                                         subject to
                                                                 to liability
                                                                    liability under 42
                                                                              under 42

U.S.C. §
U.S.C. § 1983
         1983 or
              or 1985.
                 1985. Dyer
                       Dyer v
                            v Maryland
                              Maryland State
                                       State Bd. of Educ.,
                                             Bd. of        187 F.
                                                    Educ., 187 F. Supp.
                                                                  Supp. 3d
                                                                        3d 599,
                                                                           599, 615
                                                                                615 (D.
                                                                                    (D. Md.
                                                                                        Md.

2016). Moreover,
2016).           even if
       Moreover, even if they were, their
                         they were,       actions in
                                    their actions    representing Clearwater
                                                  in representing            Township
                                                                  Clearwater Township

were protected
were           by absolute
     protected by absolute and
                           and qualified
                               qualified immunity.
                                         immunity. Cooper v. Parrish,
                                                   Cooper v.          203 F.3d
                                                             Parrish, 203 F.3d 937,
                                                                               937, 950
                                                                                    950

(6 th Cir.
(6th       2000); Arabbo
      Cir. 2000); Arabbo v.
                         v. City of Burton,
                            City of         689 Fed.
                                    Burton, 689 Fed. Appx.
                                                     Appx. 418,
                                                           418, 421
                                                                421 (6th
                                                                    (6th Cir. 2017). Spink's
                                                                         Cir. 2017). Spink’s

cryptic conspiracy
cryptic conspiracy claim
                   claim also
                         also fails
                              fails because
                                    because an
                                            an attorney
                                               attorney cannot conspire with
                                                        cannot conspire with her
                                                                             her client
                                                                                 client in
                                                                                        in

the scope of
the scope of the
             the representation. Horen v.
                 representation. Horen v. Bd. of Educ.
                                          Bd. of       of Toledo
                                                 Educ. of Toledo City
                                                                 City Sch.
                                                                      Sch. Dist., 594 F.
                                                                           Dist., 594 F. Supp.
                                                                                         Supp.

2d 833,
2d 833, 842
        842 (N.D. Ohio 2009).
            (N.D. Ohio 2009). Spink's
                              Spink’s amended
                                      amended complaint,
                                              complaint, therefore,
                                                         therefore, does nothing to
                                                                    does nothing    cure
                                                                                 to cure

the fatal defects
the fatal         in her
          defects in her original
                         original complaint.
                                  complaint.

                                               33
 Case 1:19-cv-00900-PLM-PJG ECF No. 41 filed 02/17/20 PageID.720 Page 4 of 5



      For these
      For       reasons, this
          these reasons, this Court should deny
                              Court should      Spink’s motion
                                           deny Spink's motion to
                                                               to vacate
                                                                  vacate the
                                                                         the

magistrate’s order rejecting
magistrate's order rejecting her
                             her amended
                                 amended complaint
                                         complaint and
                                                   and should
                                                       should dismiss Spink’s original
                                                              dismiss Spink's original

complaint with
complaint with prejudice.
               prejudice.

                                         Respectfully submitted,
                                         Respectfully submitted,

                                         COLLINS
                                         COLLINS EINHORN FARRELL PC
                                                 EINHORN FARRELL PC

                                  BY:
                                  BY:   /s/ Mary C.
                                        /s/Mary      Aretha
                                                  C. Aretha
                                        DAVID ANDERSON
                                        DAVID    ANDERSON (P55258)(P55258)
                                        Mary C.
                                        Mary      Aretha (P78825)
                                               C. Aretha   (P78825)
                                        Attorneys for
                                        Attorneys    for Defendants,
                                                         Defendants, Young,
                                                                         Young, Graham
                                                                                Graham &
                                                                                       &
                                        Wendling, PC
                                        Wendling,        and Nicole
                                                     PC and   Nicole E.
                                                                      E. Essad
                                                                         Essad
                                        4000 Town
                                        4000  Town Center,    9th Floor
                                                      Center, 9th  Floor
                                        Southfield, MI
                                        Southfield,       48075
                                                      MI 48075
                                        (248) 355-4141
                                        (248) 355-4141
Dated: February
Dated: February 12,
                12, 2020
                    2020                David.Anderson@CEFlawyers.com
                                        David.Anderson@CEFlawyers.com


                            CERTIFICATE OF
                            CERTIFICATE OF COMPLIANCE
                                           COMPLIANCE

         II hereby
            hereby certify
                   certify that
                           that the number of
                                the number of words
                                              words in
                                                    in this
                                                       this document is 981,
                                                            document is 981, including
                                                                             including

headings, footnotes,
headings, footnotes, citations
                     citations and
                               and quotations, as calculated
                                   quotations, as calculated through Microsoft Office
                                                             through Microsoft Office

Word 2016.
Word 2016.

                                         Respectfully submitted,
                                         Respectfully submitted,

                                         COLLINS
                                         COLLINS EINHORN FARRELL PC
                                                 EINHORN FARRELL PC

                                  BY:
                                  BY:
                                        DAVID ANDERSON
                                        DAVID    ANDERSON (P55258)(P55258)
                                        Mary C.
                                        Mary      Aretha (P78825)
                                               C. Aretha  (P78825)
                                        Attorneys for
                                        Attorneys   for Defendants,
                                                        Defendants, Young,
                                                                         Young, Graham
                                                                                Graham &
                                                                                       &
                                        Wendling, PC
                                        Wendling,       and Nicole
                                                    PC and   Nicole E.E. Essad
                                                                         Essad
                                        4000  Town   Center, 9 th
                                        4000 Town Center, 9th FloorFloor
                                        Southfield, MI
                                        Southfield,      48075
                                                     MI 48075
                                        (248) 355-4141
                                        (248) 355-4141
Dated:
Dated:                                  David.Anderson@CEFlawyers.com
                                        David.Anderson@CEFlawyers.com


                                           4
                                           4
 Case 1:19-cv-00900-PLM-PJG ECF No. 41 filed 02/17/20 PageID.721 Page 5 of 5



                               CERTIFICATE OF
                               CERTIFICATE OF SERVICE
                                              SERVICE

       II hereby
          hereby certify
                 certify that
                         that on
                              on February
                                 February 17,
                                          17, 2020,
                                              2020, II electronically
                                                       electronically filed
                                                                      filed the Response to
                                                                            the Response to

Plaintiff’s Motion to
Plaintiff's Motion    Vacate with
                   to Vacate with the
                                  the Clerk of the
                                      Clerk of the Court
                                                   Court using
                                                         using the
                                                               the ECF system, that
                                                                   ECF system, that aa copy
                                                                                       copy

was electronically
was electronically served
                   served on
                          on all
                             all counsel
                                 counsel of
                                         of record
                                            record via
                                                   via the
                                                       the ECF system, and
                                                           ECF system, and that
                                                                           that II served
                                                                                   served aa

copy on
copy on plaintiff via first-class
        plaintiff via first-class mail at the
                                  mail at     address listed
                                          the address listed for
                                                             for plaintiff on the
                                                                 plaintiff on the PACER system.
                                                                                  PACER system.

                                           Respectfully submitted,
                                           Respectfully submitted,

                                           COLLINS
                                           COLLINS EINHORN FARRELL PC
                                                   EINHORN FARRELL PC

                                           /s/ Mary
                                           /s/ Mary C.  Aretha
                                                     C. Aretha
                                           DAVID C.
                                           DAVID        ANDERSON (P55258)
                                                    C. ANDERSON        (P55258)
                                           Mary C.
                                           Mary      Aretha (P78825)
                                                  C. Aretha  (P78825)
                                           Attorneys for
                                           Attorneys    for Defendants,
                                                            Defendants, Young,
                                                                           Young, Graham
                                                                                  Graham &
                                                                                         &
                                           Wendling, PC
                                           Wendling,        and Nicole
                                                        PC and  Nicole E.E. Essad
                                                                            Essad
                                           4000 Town
                                           4000  Town Center,   9 Floor
                                                                 th
                                                        Center, 9th Floor
                                           Southfield, MI
                                           Southfield,  MI 48075
                                                            48075
                                           (248) 355-4141
                                           (248) 355-4141
Dated: February
Dated: February 17,
                17, 2020
                    2020                   David.Anderson@CEFlawyers.com
                                           David.Anderson@CEFlawyers.com




                                              55
